Citation Nr: 0531629	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  03-05 240A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased evaluation for the residuals of 
right ankle sprain, evaluated as 20 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from March 1979 to 
September 1981.

This appeal arises before the Board of Veterans' Appeals 
(Board) from rating decision rendered in June 2002 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

The veteran testified before the undersigned Veterans Law 
Judge in October 2003.  This case was previously before the 
Board, in April 2004, when it was remanded for further 
development.  Although the RO issued an SOC concerning an 
increased evaluation for a post-operative right wrist 
disability in June 2005, the veteran did not submit a 
substantive appeal to perfect his appeal as to this issue.  
Accordingly, this issue is not before the Board.  

The Board notes that the medical evidence reflects findings 
of other impairment in the left lower extremity.  In April 
2003, peroneal tendonitis, posterior tibia tendonitis, and 
plantar fasciitis were diagnosed in the left foot.  In 
November 2003, an entry notes findings of a split extensor 
muscle belly in the distal lower right leg.  Finally, March 
2004 electromyograph (EMG) studies results reflect findings 
of minimal prolonged latency of the lateral plantar sensory 
nerve and more prolonged distal latency of the right lateral 
plantar motor nerve consistent with mild right sensory motor 
lateral plantar mononeuropathy.  However, these findings pre-
date the May 2004 surgery on the right ankle. In addition, 
the January 2005 VA examination notes the presence of a scar; 
however, this appears to be the result of the recent surgery 
rather than the inservice injury.

Notwithstanding, claims for separate, compensable service 
connection for these manifestations, including the scar, are 
referred to the RO for adjudication.

The issue of an whether or not an extraschedular evaluation 
may be assigned for the right ankle disability addressed in 
the REMAND portion of the decision below is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

The veteran's right ankle disability is manifested by 
objective observations of limited and painful range of 
motion; pain, tenderness, soreness; and swelling; gait with a 
noted limp on the right and with brace and cane for support; 
X-ray evidence of minimal degenerative changes in the right 
ankle joint with cystic changes in the distal end of the 
shaft of the right fibula but without fracture or 
dislocation; and no findings of ankylosis.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
the residuals of right ankle sprain with degenerative changes 
are not met.  38 U.S.C.A. § 1155, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a), 4.1, 4.3, 4.7, 4.31, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5271 (2005).   


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2003); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004) 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
The final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date.  38 C.F.R. § 3.159 (2004).

The United States Court of Appeals for Veteran Claims (CAVC) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.  

A VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the instant case, VCAA notification was, in 
fact, provided prior to the initial AOJ decision.  Review of 
the record shows that the veteran was issued a VCAA letter 
concerning claims for increased evaluation in December 2001.  
However, the letter was found to be insufficient and, hence, 
the April 2004 remand was issued, in part to provide adequate 
VCAA notice.  The RO provided the veteran with another 
letter, dated in July 2004; however, this letter did not 
contain notification that the veteran should provide "any 
evidence" in his possession pertaining to his claim, i.e., 
the 4th element.  Notwithstanding, in this letter, the RO 
notified the veteran that evidence and information was 
necessary to substantiate his claim for an increased 
evaluation and requested that he provide it.  In addition, 
the VA fully notified the veteran of what was required to 
substantiate his claim in the December 2002 SOC and June 2005 
supplemental statement of the case (SSOC).  Moreover, as 
noted above, the veteran's claim was remanded in April 2004 
for further development, including that required by VCAA.  
Together, the VCAA letters, SOC and SSOC provided the veteran 
with a summary of the evidence, the applicable laws and 
regulations, and a discussion of the facts of the case.  VA 
specifically notified the veteran that VA would obtain all 
relevant evidence in the custody of a federal department or 
agency, including VA, the service department, Social Security 
Administration (SSA), and other federal agencies.  He was 
asked to provide a properly executed release so that VA could 
request private medical treatment records for him, but was 
further advised that it was ultimately his responsibility to 
send medical treatment records from any private physicians.  
Moreover, it was requested that he submit any evidence in his 
possession.  The duty to notify the appellant was satisfied 
under the circumstances of this case.  38 U.S.C.A. § 5103.  
See Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. App. April 
14, 2005)

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  The RO obtained the service medical records, service 
personnel records, VA treatment records, as well as written 
statements and testimony from the veteran.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claims.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  In this case, the veteran was afforded VA 
examinations for his right ankle in September 2002 and 
January 2005.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.  

II.  Increased Evaluation for the Right Ankle Disability

The RO granted service connection for the residuals of right 
ankle sprain with degenerative changes in a December 1982 
rating decision.  A 10 percent evaluation was assigned, 
effective September 24, 1981, the day after the veteran's 
discharge from active service.  In June 2005, during the 
pendency of this claim, the RO granted an increase for the 
service connected right ankle disability to 20 percent, 
effective November 9, 2001, which is the day the veteran's 
claim for increase was filed.  Effective May 5, 2004, the RO 
granted a temporary, 100 percent, total evaluation under 
38 C.F.R. § 4.30, resuming the 20 percent evaluation 
effective August 1, 2004.  The 20 percent evaluation has been 
confirmed and continued to the present.

The Board notes that the 20 percent evaluation does not 
constitute a full grant of all benefits possible.  As the 
veteran has not withdrawn his claim, the issue concerning 
entitlement to an increased rating for the residuals of right 
ankle sprain is still pending.  See AB v. Brown, 6 Vet. App. 
35 (1993).

In addition, there are two periods of time during which an 
evaluation greater than 20 percent may be considered, prior 
to May 5, 2004 and beginning August 1, 2004.  However, the 
Board will discuss them as one time period, noting that as a 
100 percent evaluation was granted for the time period of May 
5 to July 31, 2004, the veteran's claim concerning an 
increased evaluation was essentially granted for that time 
period, and an increased evaluation for that time period 
cannot be considered herein.  The issue of an extraschedular 
evaluation for the entire time period under appeal is the 
subject of a remand immediately following this decision. 

In November 2001, the veteran filed a claim for increased 
evaluation for his right ankle disability.  In statements and 
testimony, the veteran testified that he experiences pain, 
swelling, and stiffness from his right ankle disability, and 
that he has been prescribed a brace and an air cast.  He 
testified that he experiences constant tenderness, pain, and 
swelling such that he cannot put on his shoes.  He further 
reported that he cannot stand for longer than 20-30 minutes, 
cannot rotate his ankle, and cannot wear hard shoes.  His 
range of motion is limited and he experiences redness.  Range 
of motion is limited, and he cannot wear hard shoes.  In his 
October 2003 testimony, he also testified that his ankle is 
deformed in that the eversion has turned inward and that 
surgery has been recommended.  He testified that his right 
ankle disability has caused him to miss work and to decline a 
position at work.  He further indicated that his inability to 
wear dress shoes impacts his professional image in 
contravention of the formal dress code.  Based on these 
contentions, the veteran is requesting an increased 
evaluation for his right ankle disability.  

The Board notes that the veteran has other foot disabilities 
for which service connection has been referred for separate 
adjudication by the RO.  Specifically, the medical evidence 
reflects findings of tendonitis and plantar fasciitis, 
neurological and muscle impairment-all diagnosed prior to 
the May 2004 surgery.  In addition, the January 2005 VA 
examination report reflects findings of a scar on the right 
ankle.  These conditions, and their symptoms, are not 
presently before the Board and will not be considered in 
evaluating the veteran's service connected residuals of right 
ankle sprain.

VA treatment records, dated in from October 1999 to May 2005 
show findings of pain and limited range of motion, erythema, 
reduced muscle strength, clinical findings of ankle 
instability, and clinical findings of degenerative joint 
disease.  These records show that the veteran underwent 
physical therapy and was prescribed a CAM walker, yet his 
symptoms persisted.  In May 2001 the veteran could ambulate 
at good pace and stride without obvious gait deviation and no 
assistive devices.  He exhibited swelling and tenderness, and 
active range of motion measurements were reported at 8 
degrees dorsiflexion, 20 degrees inversion, 3 degrees 
eversion, and 32 degrees plantar flexion, with pain.  
Strength in inversion and eversion was measure at 4 of 5, 
however, active inversion and eversion was specifically noted 
to be present.  In June 2002, he was found to exhibit 
swelling, tenderness, and questionable laxity with inversion 
but no excessive excursion.  He could dorsiflex to 10 degrees 
and plantar flex to 30 degrees and demonstrated strength in 
eversion and inversion of 5 of 5.  In January 2003 he was 
found to exhibit swelling and mild tenderness but to have 
positive plantar flexion and dorsiflexion, as well as 
inversion and eversion movements.  Sensation was intact and 
there was no erythema or warmth.  In May 2003, he was found 
to exhibit pain and pain upon palpation.  The examiner noted 
that the veteran was barely able to move his right ankle, but 
opined that this appeared to be due to guarding.  There was 
no evidence of crepitus or decreased range of motion due to 
bone deformity.  Results of magnetic resonance imaging (MRI) 
conducted in November 2001, March 2004, and May 2004 reflect 
findings within normal limits and absent abnormalities.  An 
operative report dated in May 2005 reveals that the veteran 
underwent right ankle arthroscopy and lateral ankle 
stabilization for lateral ankle instability, tarsal tunnel 
syndrome, and talar dome lesion.  Subsequently, outpatient 
treatment records reflect that he continued to require 
prescribed medications for pain and brace for stability.  He 
reported decreased pain with medication and that prescribed 
physical therapy was healing.  He was found to exhibit 
protective sensation intact at all ten sites.  Mild non-
pitting edema was present, and skin was warm to the touch.  
Pulses were palpable.  The skin was intact with no 
abnormalities, but the veteran exhibited extreme tenderness 
to palpation of the lateral malleolus in the areas of the 
ligaments.  Occasional tenderness was noted with active and 
passive ankle joint dorsiflexion and plantar flexion, with 
passive inversion and eversion at the lateral ankle.  Muscle 
strength was not measured due to pain.  The physician 
assessed status post lateral ankle stabilization with some 
increased pain due to abnormal terrain walking, such as in 
the snow, and due to lots of walking at work.  

A September 2002 VA examination report reflects complaints of 
right ankle pain, aching, swelling, difficulty with standing 
and walking, and the need of a brace.  The examiner 
objectively observed the veteran to ambulate with a brace.  
Tenderness and soreness over the anterior and anterolateral 
aspect of the right ankle were objectively appreciated.  
Dorsiflexion was measured at zero, and plantar flexion was 
measured at 30 degrees with pain at the extremes of motion.  
The ankle was stable to valgus testing.  Results of X-rays 
conducted at the time reveal bone density and alignment 
within normal limit with intact ankle mortise and without 
fracture.  The examiner diagnosed residual sprain, right 
ankle.  

In January 2005, the veteran underwent additional VA 
examination.  The resultant report shows the veteran had 
recently undergone arthroscopic surgery to include lateral 
reconstruction, and was recovering but still had significant 
problems.  The examiner noted that the claims file had been 
reviewed.  The veteran reported pain, stiffness, weakness, 
swelling, fatigue and giving way, endurance limited to 10-15 
minutes.  He further reported that repetitive use and weather 
changes caused an increase in symptoms but that he 
experienced no other flareups and that he could perform the 
activities of daily living as lone as prolonged standing, 
climbing, squatting, or crawling was not required.  He did 
not report recurrent subluxation or other constitutional 
symptoms but indicated he wore an ankle brace, night brace, 
and used a cane for ambulation.

The examiner objectively observed the veteran to ambulate 
with a brace on and a cane for support.  He exhibited a noted 
limp on the right and an anterolateral scar on the right 
ankle.  The examiner further observed the veteran to exhibit 
pain, tenderness, and soreness medially, anteriorly, and 
laterally; swelling over the gastrosoleus junction; and 
marked limitation of motion with pain throughout all ranges 
and no change on repetition.  Range of motion was measured at 
25 degrees plantar flexion.  Dorsiflexion was described as 
lacking 5 degrees.  The examiner noted that the veteran could 
not perform the toe and heel walk secondary to pain.  He wore 
insoles in his shoes but there was no abnormal shoe wear.  
There was no evidence of ankylosis.  Repetitive use was 
objectively observed to cause increased pain, aching, and 
soreness, as well as tenderness and fatigue; but no change in 
range of motion.  Results of X-rays reflect minimal 
degenerative arthritic changes in the right ankle joint with 
cystic changes noted in the distal end of the shaft of the 
right fibula, but absent fracture or dislocation.  The 
examiner diagnosed residual post-operative injury of the 
right ankle.

Service-connected disabilities are rated in accordance with 
the VA's Schedule for Rating disabilities (Schedule).  The 
ratings are based on the average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4 (2005). 
When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In cases where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).   Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7.

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  Furthermore, 
consideration should also be given to weakened movement, 
excess fatigability and incoordination.  38 C.F.R. § 4.45.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The current 20 percent rating was assigned under Diagnostic 
Code 5271, contemplates "marked" limitation of motion of 
the ankle.  This is the highest evaluation afforded under the 
diagnostic code.  A higher, 30 percent, evaluation may be 
warranted under Diagnostic Code 5270 for ankylosis of the 
ankle in plantar flexion between 30 degrees and 40 degrees, 
or in dorsiflexion between zero degrees and 10 degrees.  
Where ankylosis is present in plantar flexion at more than 40 
degrees, or in dorsiflexion at more than 10 degrees or with 
abduction, adduction, inversion or eversion deformity, a 40 
percent evaluation may be assigned.  38 C.F.R. § 4.71a, 
Diagnostic Code 5271, 5270 (2005). 

VA treatment records reflect complaints of and treatment for 
the right ankle joint, but no clinical findings of ankylosis.  

VA examination reports reflect findings of limitation of 
ankle joint motion with pain, objective findings of a 
ambulation with brace, cane, and noted limp on the right, and 
clinical findings of mild degenerative changes.  However, the 
medical evidence simply does not demonstrate that the 
veteran's right ankle is ankylosed.  Rather, the medical 
evidence reflects that the veteran can move his right ankle 
joint, albeit limited and limited with pain; and that he can 
ambulate, albeit with brace and cane, and with a limp.  And, 
while the veteran testified in October 2003 that he exhibited 
eversion deformity and that his ankle had been found to be 
"fixed," this is not represented in the clinical medical 
evidence of record.  There are no findings of abduction, 
adduction, inversion or eversion deformity.  Rather, as 
delineated above, inversion and eversion movement and 
strength has consistently been found to be present, albeit 
with strength diminished to 4 of 5 in May 2001.  In May 2003, 
he was observed to have nearly no range of movement, but the 
examiner then determined that this was due to pain and 
guarding, rather than any bone abnormality.  Rather, the 
examiner could not find any evidence of crepitus or bone 
deformity.  Results of X-rays and MRIs have consistently 
shown no such abnormality.  Notwithstanding, even assuming, 
without finding, that eversion deformity was present, as 
noted previously and demonstrated in both VA examination 
reports, the veteran's right ankle is not ankylosed.  Results 
of X-rays conducted in conjunction with examination, as well 
as those reported in VA treatment records, do not show that 
the ankle is fused-either by arthritis or by surgery.  
Rather, the veteran has consistently exhibited range of 
motion, albeit limited and with pain.

The Board concedes that the veteran manifests evidence of 
marked limitation of motion in the right ankle, which he is 
already being compensated for at the present, 20 percent, 
evaluation for marked limitation of ankle motion under the 
diagnostic code.  The Board finds that the medical evidence 
does not reflect that his right ankle disability manifests 
symptomatology approximating ankylosis in plantar flexion or 
dorsiflexion or with abduction, adduction, inversion or 
eversion deformity as required for a 30 or 40 percent 
evaluation under Diagnostic Code 5270.

After review of the medical evidence, the Board finds that a 
preponderance of the evidence does not support an evaluation 
greater than 20 percent for the veteran's residuals of right 
ankle sprain.

In evaluating the veteran's service connected residuals of 
right ankle sprain, the Board considered the disabling 
effects of pain, stiffness, weakness, swelling, and fatigue 
as indicated in the above discussions.  See DeLuca, supra.  
Objective observations of pain and pain on motion, 
tenderness, soreness, and swelling were noted by the examiner 
and considered in the level of impairment and loss of 
function attributed to this disability.  The Board notes that 
these manifestations are contemplated in the evaluation 
already assigned for this disability.  The veteran reported 
flareups due to weather and repetitive use, but indicated 
that he was able to perform his activities of daily living as 
long as prolonged standing, climbing, squatting or crawling 
was required.  The examiners have noted that repetitive use 
is productive of increased pain, aching, soreness, 
tenderness, and fatigue, but no change in range of motion.  
These manifestations, are considered in the evaluation now 
assigned.  The Board notes that the veteran has been assigned 
the highest schedular evaluation afforded under the 
diagnostic code, and that the matter of extraschedular 
evaluation has been remanded for further development.  
Consequently, the veteran's complaints alone do not support 
the assignment of an evaluation higher than the 20 percent 
already granted for a right ankle disability.  As discussed 
above, the rating now assigned accounts for the pain and pain 
on motion, tenderness, aching, soreness, swelling, and 
fatigue.  The presence of other factors listed in 38 C.F.R. 
§§ 4.40, 4.45, 4.59, and 4.71a is not shown.

The Board also considered whether separate and higher 
disability evaluations may be assigned for the right ankle 
disability, in accordance with Esteban v. Brown, 6 Vet. App. 
259, 262 (1994).  See also VAOPGPREC 23-97 (July 1, 1997; 
revised July 24, 1997).  In the present case, the Board notes 
that the medical evidence presents symptoms of other 
conditions, such as neurological and muscle impairment, 
tenonitis, and plantar fasciitis in the left foot, and of a 
scar over the right ankle.  However, service connection for 
these manifestations has not been considered.  Claims for 
separate, compensable evaluations for these manifestations 
have been inferred and referred to the RO for adjudication. 

Other symptoms required under the other diagnostic codes are 
either not present or considered in the 20 percent evaluation 
already afforded under Diagnostic Code 5271.  Specifically, 
the veteran has not undergone astragalectomy, as required 
under Diagnostic Code 5274, nor does he manifest malunion of 
the os calcis or astragalus, as required under Diagnostic 
Code 5273.  Medical evidence does not evidence ankylosis of 
the subastragalar or tarsal joint in either good or poor 
weight-bearing positions, as required under Diagnostic Code 
5272.  Finally, as discussed above, the veteran does not 
manifest symptomatology approximating ankylosis in plantar 
flexion or dorsiflexion or with abduction, adduction, 
inversion or eversion deformity as required under Diagnostic 
Code 5270.  Limitation of motion, as discussed above, is 
contemplated in Diagnostic Code 5271.

As noted above, in the Introduction, the Board is remanding 
the issue of whether an extraschedular evaluation may be 
warranted for the right ankle disability under 38 C.F.R. 
§ 3.321 (2005).

Accordingly, the Board concludes that the impairment 
resulting from the service-connected residuals of right ankle 
sprain is adequately compensated by the 20 percent evaluation 
assigned under Diagnostic Code 5271.


ORDER

An evaluation in excess of 20 percent for the residuals of 
right ankle sprain is denied.


REMAND

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1).  The governing norm in these exceptional cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.

In the present case, the veteran testified that his right 
ankle disability has required that he miss work and that he 
had to turn down a position because he was physically 
incapable of performing it, due to his right ankle 
disability.  Part of the missed work is due to an inflatable 
cast that is part of his prescribed treatment.  Moreover, he 
testified that his inability to wear dress shoes puts him at 
a disadvantage, because he is unable to comply with the dress 
code his employer has established.  In January 2005 VA 
examination report, the veteran reported that he is, overall, 
able to function at his job, despite his right ankle.  And he 
testified that he has developed coping skills to assist him.  
Nevertheless, VA treatment records also show that he has 
needed to miss work.  

As noted above, this case was previously remanded, in April 
2004.  As part of this remand, consideration of assignment of 
an extraschedular rating under the provision of 38 C.F.R. 
§ 3.321(b)(1) was to be performed.  While the RO did consider 
the matter, it declined to refer the veteran's claim to the 
Chief Benefits Director or the Director, VA Compensation and 
Pension Service for assignment of an extraschedular rating.  
Upon review of the treatment records and January 2005 VA 
examination report, in consideration of the level of 
disability the veteran is objectively observed to exhibit-
even after surgery, and given the veteran's assertions and 
the fact that he is evaluated at the highest level afforded 
under the diagnostic code, the Board finds that referral to 
the Chief Benefits Director or the Director, VA Compensation 
and Pension Service for the assignment of an extraschedular 
rating under the provision of 38 C.F.R. § 3.321(b)(1) is 
necessary.

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. 
§ 3.159(b)(1); and VAOPGCPREC 7-2004. 

The Board notes that the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) in Disabled Veterans of 
America v. Secretary of Veterans Affairs (DAV v. Sec'y of 
VA), 327 F.3d 1339 (Fed. Cir. 2003) invalidated the Board's 
ability to cure VCAA deficiencies.  Therefore a remand is 
required in this appeal so that additional development may be 
undertaken in order to fulfill the Department's duty to 
assist the appellant with his claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2003).

Accordingly, and to ensure full compliance with due process 
requirements, further appellate consideration will be 
deferred and the case is REMANDED to the RO for the following 
development:

1.  The RO must ensure that the 
notification requirements set forth at 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1), as well as VAOPGCPREC 7-
2004, are fully complied with and 
satisfied as to the issue of entitlement 
to extraschedular evaluation under 
38 C.F.R. § 3.321(b)(1) for the residuals 
of right ankle sprain with degenerative 
changes.  In particular, the RO must 
inform the appellant: (1) of the 
notification and duty to assist 
provisions of the VCAA and its 
implementing regulations, (2) about the 
information and evidence not of record 
that is necessary to substantiate his 
claim for entitlement to extraschedular 
evaluation under 38 C.F.R. § 3.321(b)(1) 
for the residuals of right ankle sprain 
with degenerative changes; (3) about the 
information and evidence that VA will 
seek to provide; (4) about the 
information and evidence the appellant is 
expected to provide; and (5) request or 
tell him to provide any evidence in his 
possession that pertains to his claims.  
The claims file must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as set forth in the 
VCAA as specifically affecting the issue 
on appeal.

2.  The RO should request that the 
veteran provide the names and addresses 
of any previous employers during which 
employment his service connected right 
ankle disability adversely impacted his 
ability to meet the requirements of his 
job from 2000 to the present..

3.  After procuring the appropriate 
releases, the RO should request any 
pertinent documentation from identified 
employers, to include but not be limited 
to, copies of medical evaluations, 
determinations of inability to perform 
for medical reasons, and sick leave 
records.

4.  The RO should give the veteran the 
opportunity to provide documentation from 
his employers concerning the impact of 
his right ankle disability on his ability 
to perform all required tasks, and to 
quantify the number of days missed as a 
result of his service-connected right 
ankle disability. 

5.  Furthermore, the appellant should be 
specifically informed as to what portion 
of evidence he is required/expected to 
submit, and which portion of the evidence 
the VA would attempt to obtain in order 
to assist the appellant in substantiating 
his claims, per 38 U.S.C.A. §§ 5103(a), 
5103A; Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) and Charles v. Principi, 
16 Vet. App. 370 (2002)).  

6.  After receipt of documentation 
requested in #1-4 above, the RO should 
refer the veteran's claim-including the 
Vocational Rehabilitation folder-for 
extraschedular consideration under 
38 C.F.R. § 3.321.

7.  After receipt of any and all newly 
acquired evidence, the RO should again 
review the veteran's claim for 
entitlement to extraschedular evaluation 
under 38 C.F.R. § 3.321(b)(1) for the 
residuals of right ankle sprain with 
degenerative changes.  If the decision 
remains in any way adverse to the 
veteran, he and his representative should 
be furnished with a supplemental 
statement of the case, and with a 
reasonable period of time within which to 
respond.

The case should thereafter be returned to the Board for 
further review, as appropriate.  The veteran need take no 
action until he is so informed.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Board 
intimates no opinion as to the ultimate outcome of this case.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


